UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7642


KEITH AARON VANN,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; RICK PERKINS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Henry M. Herlong, Jr., Senior District Judge. (1:17-cv-01149-HMH)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Keith Aaron Vann, Appellant Pro Se. Barbara Murcier Bowens, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Keith Aaron Vann appeals the district court’s order accepting the magistrate

judge’s recommendation to grant Defendants summary judgment on Vann’s negligence

claim, brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 1346(b)(1) (2012),

and the district court’s order denying Vann’s Fed. R. Civ. P. 59(e) motion to alter or

amend judgment.      We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s orders. See Vann v. United States, No. 1:17-

cv-01149-HMH (D.S.C. Oct. 31, 2017 & Nov. 30, 2017).             We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2